1    GAYLE A. KERN, ESQ.
     Nevada Bar No. 1620
2
     KAREN M. AYARBE, ESQ.
3    Nevada Bar No. 3358
     LEACH KERN GRUCHOW
4    ANDERSON SONG
     5421 Kietzke Lane, Ste. 200
5
     Reno, Nevada 89511
6    Tel: (775) 324-5930
     Fax: (775) 324-6173
7    Email: kayarbe@lkglawfirm.com
     Attorneys for Gayle A. Kern, Ltd., dba Kern & Associates, Ltd.
8
                                 UNITED STATES DISTRICT COURT
9

10
                                         DISTRICT OF NEVADA

11
      THE BANK OF NEW YORK MELLON FKA                       Case No.: 3:16-cv-00436-RCJ-WGC
12    THE BANK OF NEW YORK AS TRUSTEE
      FOR THE CERTIFICATE HOLDERS CWALT,
13
      INC. ALTERNATIVE LOAN TRUST 2005-                     STIPULATION AND ORDER TO
14    3CB     MORTGAGE       PASS-THROUGH                   EXTEND      DEADLINE    FOR
      CERTIFICATES, SERIES 2005-3CB                         DEFENDANT GAYLE A. KERN,
15                                                          LTD., dba KERN & ASSOCIATES,
                            Plaintiff,                      LTD.,    TO    ANSWER    OR
16
                                                            OTHERWISE      RESPOND   TO
             v.
17                                                          PLAINTIFF’S COMPLAINT
      HIGHLAND         RANCH     HOMEOWNERS
18    ASSOCIATION; KERN & ASSOCIATES,                                 (Second Request)
19
      LTD.;      TBR     I, LLC;   AIRMOTIVE
      INVESTMENTS LLC; DOE INDIVIDUALS I-
20    X, inclusive, and ROE CORPORATIONS I-X,
      inclusive,
21
                        Defendants.
22    _______________________________________/
23          IT IS HEREBY STIPULATED between Plaintiff, The Bank of New York Mellon fka
24
     The Bank of New York as Trustee for the Certificate Holders CWALT, Inc. Alternative Loan
25
     Trust 2005-3CB Mortgage Pass-Through Certificates, Series 2005-3CB (“BNY”), by and
26
     through its attorneys of record, Akerman, LLP, and Defendant, Gayle A. Kern, Ltd., dba Kern
27

28   & Associates, Ltd. (“Kern”), by and through its counsel Leach Kern Gruchow Anderson Song


                                                        1
1    to extend the deadline for Kern to answer or otherwise respond to BNY’s Complaint from
2
     November 5, 2019 up to and including November 26, 2019.
3
             Scheduled discovery was conducted during the month of October. The Parties are now
4
     circulating for approval a stipulation to dismiss Kern from this matter. Despite undersigned
5

6    counsels’ diligent efforts, the submission of a stipulated dismissal by the current November 5,

7    2019 deadline may not be possible. In an abundance of caution, it is respectfully requested that
8
     the Court approve this Stipulation and extend the date for Kern’s response up to and including
9
     November 26, 2019, while the Parties will continue their efforts to finalize Kern’s dismissal.
10
            This is the second request for an extension of time, upon remand, and it is not intended
11

12   to cause any delay or prejudice to any party.

13    DATED this 5th day of November, 2019.               DATED this 5th day of November, 2019.
14
      LEACH KERN GRUCHOW                                  AKERMAN, LLP
15      ANDERSON SONG

16    /s/ Karen M. Ayarbe, Esq.                           /s/ Darren T. Brenner, Esq.
      KAREN M. AYARBE, ESQ.                               DARREN T. BRENNER, ESQ.
17    Nevada Bar No. 3358                                 Nevada Bar No. 8386
18    5421 Kietzke Lane, Ste. 200                         1635 Village Center Circle, Ste. 200
      Reno, NV 89511                                      Las Vegas, NV 89134
19    Tel: (775) 324-5930                                 Tel: (702) 634-5000
      Attorneys for Kern & Associates, Ltd.               Attorneys for Plaintiff
20

21                                                   ORDER

22          IT IS SO ORDERED.
23          DATED this 5th day of November, 2019.
24

25                                                        __________________________________
                                                          U.S. MAGISTRATE JUDGE
26

27

28


                                                         2
